Case: 20-11170     Document: 00516265385         Page: 1     Date Filed: 04/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                        April 4, 2022
                                  No. 20-11170
                                                                      Lyle W. Cayce
                                Summary Calendar                           Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Warren Elton Wittcop,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 6:10-CR-38-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Warren Elton Wittcop, federal prisoner #41590-177, was convicted in
   2011 of two counts of production of child pornography and aiding and
   abetting. The district court sentenced him above the Guidelines range of 180-
   210 months to 300 months of imprisonment based upon the applicable 18


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11170      Document: 00516265385           Page: 2     Date Filed: 04/04/2022




                                     No. 20-11170


   U.S.C. § 3553(a) factors and the egregiousness of the conscience-shocking
   acts that Wittcop had committed. Wittcop now appeals the denial of his 18
   U.S.C. § 3582(c)(1)(A)(i) motion for compassionate release.
           We review that denial for an abuse of discretion. See United States v.
   Chambliss, 948 F.3d 691, 693 (5th Cir. 2020). We need not consider
   Wittcop’s contention that the district court erred by holding that he failed to
   show extraordinary and compelling reasons warranting relief since the
   district court did not abuse its discretion in its alternative holding that relief
   was not warranted under the § 3553(a) factors. See United States v. Ward, 11
   F.4th 354, 360-62 (5th Cir. 2021).
          We may consider the entire record, going back to the original
   sentencing, in deciding whether the district court adequately justified its
   sentencing decision. See Chavez-Meza v. United States, 138 S. Ct. 1959, 1965
   (2018). Additionally, contrary to Wittcop’s assertion, the Government was
   not required to file an opposition before the district court could deny his
   motion. See Ward, 11 F.4th at 361.
          In the instant case, the court adequately considered Wittcop’s
   arguments and concluded that consideration of the § 3553(a) factors did not
   weigh in favor of relief; the record sufficiently supports the denial. See
   Chavez-Meza, 138 S. Ct. at 1965. Wittcop’s insistence that the § 3553(a)
   factors warranted relief is unpersuasive. See Chambliss, 948 F.3d at 694.
          The motions for leave to file supplemental briefs are GRANTED,
   and the judgment of the district court is AFFIRMED.




                                           2